Citation Nr: 0715375	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  96-30 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to a compensable evaluation for acne 
vulgaris.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a personal hearing before a Hearing Officer in 
September 1996, and at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 1999.  Copies of 
the hearing transcripts are attached to the claims file.

The veteran's claims were previously before the Board, and 
were remanded in July 1999 and July 2004 for further 
development.  The claims are properly before the Board at 
this time.

The Board received a letter in November 2006 from a person 
who indicated he was the veteran's attorney, and he requested 
copies of records.  However, the claims file indicates that 
the veteran had appointed the above-listed service 
organization as his representative.  Therefore, in a March 
2007 letter, the Board informed the veteran that if he wished 
to change his representation, he needed to submit a VA Form 
21-22.  The veteran has not responded to that communication.  
Therefore, the Board adheres to the veteran's current 
designation of his representative, until he appoints an 
attorney or other representative, in writing.

The Board notes that, in a July 1999 decision, we granted 
entitlement to service connection for seborrheic dermatitis.  
It is unclear from a review of the claims file whether the 
award of this disability was implemented by the RO.  No 
subsequent rating decision is associated with the claims file 
showing a determination of a rating for this issue.  It 
appearing that implementation of the award for that 
disability has not been completed, the matter is referred to 
the RO for any appropriate action.

The issue of entitlement to a compensable evaluation for acne 
vulgaris is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current PTSD diagnosis that is related to military service, 
or that the RO has been able to verify any of the veteran's 
claimed in-service stressors.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current asthma diagnosis that is related to military service 
or any incident or event therein.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  Asthma was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the present case, the unfavorable RO decisions which led 
to this appeal were already decided and appealed prior to 
VCAA enactment.  The Court acknowledged in Pelegrini, supra, 
that where the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In February 2001, August 2004, and January 2006 letters, the 
RO and the AMC informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  Further, SSOC's issued in 
October 2003 and June 2006 provided him with additional 
adjudications as well as ample time in which to submit more 
evidence.  See Mayfield, supra.  Moreover, it appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.




Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice regarding 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, such matters are 
moot.

Pursuant to the Board's July 2004 Remand, the RO issued an 
August 2004 letter and requested the veteran to provide 
information regarding his Workman's Compensation matter and 
his disability retirement benefits.  The veteran did not 
respond to that request, and records therefore could not be 
requested.  In addition, in an August 2004 response, the 
Social Security Administration indicated that no records 
pertaining to the veteran were located.  Given these 
attempts, the Board finds that the RO has satisfied its duty 
to assist the veteran in acquisition of these records, in 
accordance with the July 2004 Board Remand.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).



B.  PTSD

An August 1966 service medical record shows the veteran 
denied any problems in social adjustment.  An October 1967 
service record shows he had no complaints with his duty, and 
indicates that the neuropsychiatric consultation had resulted 
from an initial misunderstanding of his personality.  He 
noted that his mother had a terminal illness, which had 
caused him to be tense and pressured.  He denied any prior 
psychiatric consultation.  The conclusion was that no 
diagnostic impression was considered necessary at that time.

When examined in August 1968, the veteran reported no history 
of mental illness symptoms, and he was found psychiatrically 
normal.

Private hospitalization records dated in December 1986 and 
January 1987 show the veteran was admitted because of 
confusion.  At discharge, the diagnoses were acute 
encephalopathy, toxic; depression; and probable 
schizophrenia.

In June and August 1988 and January 1989 written statements, 
P.M., M.D., stated that he was the veteran's attending 
psychiatrist and had treated him since June 1984.  A history 
of diagnoses of paranoid schizophrenia and major depression 
was noted.

In a September 1995 written statement, the veteran's social 
worker indicated the veteran claimed entitlement to service 
connection for PTSD due to the month he spent time in Vietnam 
during service.

In October 1995, the veteran underwent VA examination.  As to 
his stressors, he stated he was exposed to mustard gas and 
Agent Orange in service.  He indicated he was pushed around 
during training, forced to clean dishes for two months, was 
made to train with a snake nearby, and was yelled at, which 
left him with a lot of latent aggression.  During the 
examination, the veteran complained of PTSD symptoms.  He 
indicated he spent one month in Vietnam.  The diagnoses were 
PTSD and "rule out" psychosis.

In a March 1996 written statement, J.L., Ph. D., noted the 
veteran continued to be under care for psychological 
treatment.  His diagnosis was paranoid schizophrenia.

In an August 1996 written statement, R.C., M.D., indicated 
the veteran was under his care for chronic and unrelenting 
PTSD, since his exposure to the Vietnam War.

In September 1996, the veteran testified before a Hearing 
Officer at the RO.  He stated he had no combat experience, 
but was trained for Vietnam.  As to his claimed  stressor 
events n service, he described yelling and running during 
training.

In May 1998, the veteran underwent the Mississippi Scale test 
for PTSD.  It was noted that the test results were invalid 
due to a tendency to respond to items in an exaggerated or 
distressed manner.  The examiner stated that, because of the 
invalidity of the test, the results should be viewed with 
caution.  The veteran obtained a score that was well above 
the empirically-established cut-off for PTSD.  The results 
suggested the veteran would meet the diagnostic criteria for 
PTSD.

In June 1998, the veteran underwent VA examination.  He 
admitted that he had never served in Vietnam or in a combat 
situation.  He vaguely referred to in-service traumatic 
experiences, but he was unable to specify any unusual life-
threatening experiences.  The veteran had no PTSD symptoms 
that he could relate which were pertinent to his claim for 
PTSD.  He noted a history of treatment for a schizophrenic 
disorder.  Following examination, the diagnosis was 
schizophrenic disorder, paranoid type.

In February 1999, the veteran testified before the 
undersigned.  He described having gone through basic and 
advanced infantry training in service.  He said he did a lot 
of running, practiced shooting, and worked in the kitchen.  
He said he also was exposed to mustard gas in a test chamber, 
because he did not apply his gas mask quickly enough.

In a June 1999 written statement, Dr. L indicated the veteran 
was being treated for schizophrenia and major depression.

In an August 2000 written statement, G.M., M.D., indicated 
the veteran was being treated for schizophrenia and PTSD.

An October 2001 response from the National Personnel Records 
Center (NPRC) indicated there was no evidence the veteran was 
ever exposed to mustard gas in service.

In a December 2002 written statement, Dr. M indicated that 
the veteran had chronic PTSD, dating to October 1968.  The 
veteran had suffered an ongoing psychiatric disability for 
over twenty years.

In a January 2003 letter, the Department of the Army 
indicated that a search of its records revealed no evidence 
that the veteran was ever exposed to mustard gas.

In a March 2004 written statement, Dr. M indicated that the 
veteran suffered from chronic schizophrenia and depression, 
which first surfaced under the stress of military duty.  He 
said he firmly believed that the depression and schizophrenia 
had started when he was in service.

In July 2005, the veteran again underwent VA examination.  
His claims file was reviewed.  He said he experienced 
nightmares and flashbacks due to experiences during training.  
He indicated that his training included being in a mustard 
gas chamber.  At that time, he was sure he was going to die.  
Following a very detailed evaluation, the examiner opined 
that, based upon the veteran's report and a review of the 
claims file, he did not meet the full criteria for a PTSD 
diagnosis.  However, it was likely this was affected by his 
schizophrenia diagnosis.  It was thought to be probable that 
he had PTSD, but due to his restrictions in communication, he 
was unable to give complete details.  The veteran did meet 
the full criteria for schizophrenia.  This diagnosis had been 
given to the veteran since the 1970s, when he first sought 
psychiatric care.  The examiner stated that the onset of this 
psychiatric condition was after military discharge.  The 
diagnosis was "rule out" PTSD and schizophrenia, paranoid 
type.

While there appears to be some disagreement about whether the 
veteran has a current diagnosis of PTSD, the Board finds that 
it is unnecessary for us to make a determination on this 
matter.  One requirement of service connection for PTSD is 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  The veteran has not indicated 
that he had combat experiences, and his service records do 
not show any evidence of combat experience.  Therefore, 
credible supporting evidence is needed for corroboration of 
the veteran's claimed stressor(s).

Pursuant to 38 C.F.R. § 4.125, VA applies the diagnostic 
criteria established by the American Psychiatric Association 
in adjudication claims based upon mental disorders.  
According to those criteria, PTSD results when a person 
experienced an event that involved actual or threatened death 
or serious injury, and the person's response involved intense 
fear, helplessness, or horror.  Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (DSM-IV).  The only 
stressor detailed by the veteran that fits this description 
is when he stated he was forced into a mustard gas chamber 
and was unable to secure his mask before he began choking.  
As the July 2005 examiner indicated, this qualifies as a PTSD 
stressor, since it involved the veteran responding with 
intense fear of death to an event that involved threatened 
death or serious injury.

However, since the veteran did not engage in combat with the 
enemy, his claimed stressor must be independently verified.  
In that regard, neither the veteran's service medical records 
nor his service personnel records indicate that he was 
exposed to mustard gas.  In addition, in an effort to assist 
the veteran in substantiating his claim, the RO contacted 
both the NPRC and the Department of the Army to determine 
whether the veteran was exposed to mustard gas in service.  
Responses from both sources show there is no evidence the 
veteran was exposed to mustard gas during active duty.  We 
have no reason to doubt the veteran's assertion that he was 
trained in the use of a gas mask in service, but his 
recollection alone cannot serve to identify the type of gas 
to which he was exposed during that training.  The RO has 
exhausted all possible avenues for corroborating the 
veteran's contention that he was exposed to mustard gas in 
service, and there is no evidence that further searching is 
warranted.  Therefore, while the record may show a diagnosis 
of PTSD, a verified stressor has not been shown.  Without 
such verification, service connection for PTSD is not 
warranted.

In addition, the Board notes that the veteran has been 
diagnosed with schizophrenia and depression.  While there is 
one instance of neuropsychiatric evaluation in service, it 
was determined that the veteran's behavior was related to the 
terminal illness of his mother, and that no diagnosis was 
warranted.  We note the March 2004 written statement from Dr. 
M indicating that the veteran's depression and schizophrenia 
began in service.  However, there is no indication that Dr. M 
reviewed the claims file or obtained information regarding 
the veteran's medical history from any source other than the 
veteran.  Thus, this is not a probative opinion, because 
medical history provided by a veteran and recorded by an 
examiner, without additional review or analysis, is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Therefore, the Board finds that there is no 
evidence that the veteran's currently diagnosed disorders are 
related to military service.

As the evidence preponderates against the claim of 
entitlement to service connection for PTSD, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Asthma

The veteran has contended that he has a current diagnosis of 
asthma that is due to his exposure to mustard gas in service.  
His service medical records show that, in August 1968, he 
reported no history of asthma.  Upon examination, his lungs 
were normal.

In May 1969, the veteran underwent VA examination.  He 
complained that he had been gassed in service, and indicated 
that at times it was hard for him to breathe.

In an August 1995 written statement, F.G., M.D., indicated 
that the veteran had a history of chronic allergy asthma, 
dating back to 1966.  It began, by history, during his 
service with the military.  He reported a history of exposure 
to mustard gas and Agent Orange.

In an August 1995 written statement, J.S., M.D., indicated 
that he had seen the veteran from April 1971 to June 1984 for 
allergic bronchitis.

In his September 1996 testimony before the Hearing Officer, 
the veteran indicated that he was exposed to mustard gas in 
service.  He believed it was on one occasion, and said he was 
taken to the hospital for three months afterwards.  He 
indicated he was diagnosed with asthma in October 1969 or 
October 1970.  He described being exposed to mustard gas in a 
gas mask training chamber.

A February 1998 private treatment record shows the veteran 
was suffering from asthma and allergic bronchitis.

At his hearing before the undersigned in February 1999, the 
veteran testified that his asthma was due to being gassed in 
service during combat training.

In a February 2004 written statement, F.G., M.D., stated that 
the veteran's asthma began between October 1966 and May 1967, 
when he participated in a chamber test while in basic and 
advanced infantry training.  He stated he was exposed to 
toxic gasses at that time and was hospitalized.  Dr. G 
indicated that the veteran continued to suffer from 
respiratory problems from 1970 to 1979, while he worked for 
the Los Angeles County government.  This led to the 
establishment of a Workman's Compensation issue related to 
asthma and pulmonary allergies.  Dr. G indicated that, while 
they were exacerbated after service, these disorders began 
during service.

While the Board acknowledges the veteran's contentions that 
his currently diagnosed asthma is due to his claimed exposure 
to mustard gas in service, we note that a search of the 
veteran's personnel records and of all available records 
pertaining to the veteran have revealed no evidence that he 
was actually exposed to mustard gas.  As discussed above, 
while he describes a chamber test during basic and advanced 
infantry training, this does not necessarily indicate that he 
was exposed to mustard gas at that time.  Therefore, the 
Board cannot award service connection on this basis.  
However, the Board will also address whether the veteran's 
asthma is related to any other incident in service.

Here, the Board notes that there is no evidence of asthma or 
any symptoms associated with the veteran's lungs or 
respiratory system in his service medical records.  While he 
did complain in May 1969 of having trouble breathing, there 
was no diagnosis of asthma at that time.  We acknowledge the 
August 1995 statement from Dr. S, indicating that he treated 
the veteran for allergic bronchitis beginning in April 1971.  
While this shows the veteran's disorder was present within a 
few years after service, there is still no indication that it 
actually began during service, and no competent medical 
opinion showing that it was causally related to service.

With regard to Dr. G's August 1995 and February 2004 
statements to the effect that the veteran's asthma began in 
1966, the Board notes that there is no indication that Dr. G 
obtained this medical history from any source other than the 
veteran.  As noted above, the mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore, supra.  In 
particular, there is no evidence that Dr. G reviewed the 
veteran's service medical records and, if he had, there is no 
explanation as to why the veteran exhibited no documented 
symptoms from 1966 to 1971.  In addition, Dr. G based his 
statement on the veteran's claimed exposure to mustard gas, 
which, as indicated above, has not been shown by the evidence 
of record.  Therefore, the Board finds that his statement is 
not competent evidence that the veteran's asthma began in 
service.

The Board recognizes that the veteran believes that his 
asthma is due to his military service, including his claimed 
exposure to mustard gas.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the etiology or causation of a disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the evidence preponderates against the claim for service 
connection for asthma, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for asthma is denied.


REMAND

Although the Board regrets any additional delay, we find that 
a remand is necessary for proper adjudication of the 
veteran's claim of entitlement to a compensable evaluation 
for acne vulgaris.

In the July 1999 Board decision, the issue of entitlement to 
a compensable evaluation for acne vulgaris was remanded to 
the RO.  The Board determined that it had been many years 
since the veteran had been examined for VA purposes for this 
disability.  The Board also noted that the veteran had been 
granted service connection for seborrheic dermatitis, and a 
VA examination was necessary to determine which symptoms were 
attributable to each disability.  However, a review of the 
claims file shows that such an examination was never 
scheduled or conducted.  Therefore, an additional remand is 
necessary to correct this omission.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination of his skin, in order to 
determine the extent to which his service-
connected acne vulgaris is disabling, if 
at all.  Any special diagnostic tests or 
additional consultations deemed necessary 
should be accomplished.  The claims file, 
to include a copy of this Remand, should 
be made available to the examiner(s) so 
that the veteran's pertinent history may 
be considered. 

a.  In the examination report, the 
examiner should specifically set forth 
whether the veteran has any residuals 
of acne vulgaris, as distinguished from 
any other skin disorder, and if so, 
those residuals of acne vulgaris should 
be described in detail, to include the 
specific area affected by the 
condition, and whether there is any 
exfoliation, exudation, or itching due 
to it.

b.  In addition, the examiner is asked 
to determine the percentage of the body 
or the exposed areas that is affected 
by the veteran's residuals of acne 
vulgaris, and whether any systemic 
therapy is required.

c.  The examiner is specifically asked 
to distinguish, if possible, any 
symptoms attributable to the residuals 
of acne vulgaris from the symptoms 
attributable to seborrheic dermatitis.

2.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to a 
compensable evaluation for acne vulgaris.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with an SSOC, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the June 
2006 SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


